Citation Nr: 0705385	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-00 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for teeth disability due to 
dental procedures.

(The veteran's claim for entitlement to payment or 
reimbursement of medical expenses provided by Palmetto 
Baptist Medical Center Easley and associated health care 
providers, from December 7, 2000 to December 9, 2000, is the 
subject of a separate Board of Veterans' Appeals decision 
issued this same date.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years prior to 
his retirement in July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDING OF FACT

1.  There is no evidence of a current dental condition which 
is related to an in-service dental trauma, and there is no 
current dental condition otherwise related to military 
service.

2.  The veteran was not a prisoner of war.


CONCLUSION OF LAW

A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability for 
which service connection is sought, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that service connection for the claimed 
disability is not warranted.  Consequently, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to these elements.

By letter in July 2003, prior to the September 2003 rating 
action on appeal, the RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support his claim as well as requested that he 
submit any supporting medical records from private treatment.  
Additionally, the RO informed the veteran as to what the 
evidence must show to establish entitlement.  The RO also 
requested that the veteran identify any relevant records 
and/or additional supporting information or evidence, and 
submit authorizations to the RO so that the RO could obtain 
the records or other evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

The record also reflects that the veteran's service medical 
records and VA medical records have been obtained.  A March 
2005 supplemental statement of the case informed the veteran 
that the Montcrief Army Hospital notified VA that they had no 
records relating to the veteran.  In June 2003 the veteran 
requested that all his dental records from his military 
service be obtained.  The Board notes that all of the 
veteran's service medical records, including the veteran's 
complete service dental treatment records, were already 
contained in the veteran's claims files.  In February 2005, 
the veteran stated that he had no further information 
regarding his claim for service connection for dental 
problems.  The veteran has not identified any other 
obtainable medical records or evidence pertinent to his 
claim.  The Board is similarly unaware of any outstanding 
pertinent evidence.  Therefore, the Board is satisfied that 
the VA has complied with the duty to assist requirements 
discussed above. 

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.



Legal Criteria

The veteran contends that he is entitled to service 
connection for all his teeth that the military repaired while 
he was stationed at Walker Air Force Base.  The veteran 
reported treatment beginning in 1966.  The veteran asserted 
that his teeth were losing all of their fillings.  He also 
reported that they were trying to realign his bite to see if 
the pain in his face was caused by his teeth problems.  The 
veteran reported that they finally finished repairing his 
teeth in 1969.  The veteran stated on his substantive appeal 
that he believes that his current dental problem, only having 
12 teeth left, is due to service.

The veteran's service dental records show that the veteran 
received extensive dental treatment throughout his military 
service.  These records do not show that the veteran received 
any trauma to the head, face, jaw, or teeth.  Several of the 
veteran's teeth were extracted in service and the veteran was 
provided dentures.  However, the veteran is not claiming, nor 
does the evidence show, that he sustained any injury to his 
teeth in service.  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service- connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service- connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The record does not demonstrate the existence of a current 
dental condition for which service connection might be 
granted.  The Board notes that the record does not show and 
he does not allege any service dental trauma.  Thus, service 
connection for a dental condition involving service trauma 
may not be granted, and there is no related eligibility for 
treatment under Class II(a).  

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the other 
possible classes of eligibility.  For instance, there could 
be no eligibility for Class I dental care since he is not 
shown to have a service-connected compensable dental 
condition.  (See 38 C.F.R. § 4.150).  He also does not 
allege, and the evidence does not otherwise suggest, that he 
applied for dental treatment within a year of his release 
from active duty, so there could be no eligibility for one-
time Class II treatment for any service-connected 
noncompensable dental condition.  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b) and II(c).  Other classes discussed under 
38 C.F.R. § 17.161 are also not for application in the 
instant case.

The veteran is only claiming that his current dental problems 
are due to his dental treatment in service.  However, mere 
treatment in service, e.g., extracting teeth, is not 
tantamount to dental trauma as this term is defined in 38 
C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See 
VAOPGCPREC 5-97 (the term "service trauma" does not include 
the intended effects of treatment provided during the 
veteran's military service).  Accordingly, the dental work 
performed during service cannot be service connected for the 
purposes of compensation.

In sum, the Board observes that there is no evidence that the 
veteran currently has condition which would meet eligibility 
criteria for VA treatment, as none of the criteria outlined 
in 38 C.F.R. § 17.161 have been met.  There is also no 
evidence of dental trauma or that the veteran was a POW.  
Given the foregoing, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection.  The benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The claim for entitlement to service connection for teeth 
disability due to dental procedures is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


